                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00160-FDW-DSC
 BRADLEY G. CRUMP,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
    v.                                              )        ORDER
                                                    )
 PNC BANK, N.A.                                     )
 PNC FINANCIAL SERVICES GROUP,                      )
 INC.,                                              )
                                                    )
                 Defendants.                        )
                                                    )

         THIS MATTER is before the Court sua sponte to set pretrial deadlines for this case. Parties

have until May 2, 2018 to either file a stipulation of dismissal in this case or file pretrial

submissions. Parties should look to this Court’s Pretrial Order and Case Management Plan for the

required contents of those submissions. (Doc. No. 14).

         IT IS SO ORDERED.


                                     Signed: April 9, 2019
